Judge Logan
delivered the opinion of the court.
This was a suit for lane] under adversary conflicting claims. The .complainant in the derivation of his title, exhibited as the only evidence thereof, an instrument of writing purporting to be a deed of conveyance executed by Marsham Brashear, late coroner of Bullit county, in pursuance of a sale made by virtue of an execution from the clerk’s office of the Bardstown district court.
There is a total absence of the judgment and execution upon which the sale and conveyance are represented to have,, ¡)een 1Bac¡e_ They are the officer's authority for selling, anc^ ought to be exhibited to shew that the right has been regularly deduced from the original claimant. Without, therefore, deciding on the entries in the present contest, the decree must ce affirmed wall cost,